UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6153


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OWEN ODMAN, a/k/a Star,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Shelby. Martin K. Reidinger, Chief District Judge. (4:96-cr-00053-MR-1)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Owen Odman appeals the district court’s orders denying his motion for a sentence

reduction pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222, and denying his motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Odman, No. 4:96-cr-00053-MR-1 (W.D.N.C. Nov. 23,

2020; Jan. 14, 2021). We deny Odman’s motion to consolidate and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2